UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to Commission file number 333-151252 TouchIT Technologies Inc. (Exact Name of Registrant as Specified in Its Charter) Nevada 26-2477977 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Istanbul Trakya Serbest Bölgesi Atatürk Bulvari Ali Riza Efendicd., A4 Blok Çatalca, Istanbul Turkey (Address of Principal Executive Offices) (Zip Code) 00 90 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Larger accelerated filero Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 61,630,001shares of common stock outstanding as ofNovember 15, 2010 EXPLANATORY NOTE TouchIT Technologies, Inc. (the “Company”) was incorporated in the State of Nevada as “Hotel Management Systems, Inc.”.On May 7, 2010, the Company entered into a share exchange agreement, with TouchIT Technologies Koll Sti (“TouchIT Tech KS”), TouchIT Education Koll Sti (“TouchIT Ed”)(“TouchIT Ed” and together with TouchIT Tech KS, “TouchIT”), and the stockholders of TouchIT Tech KS and Touch Ed.Both TouchIT Tech KS and TouchIT Ed are corporations formed under the laws of Turkey and are based in Istanbul, Turkey. The closing of the transaction (the “Closing”) took place on May 7, 2010 (the “Closing Date”), all as disclosed in a Current Report on Form 8-K filed by the Company with the Securities and Exchange Commission on May 24, 2010.See “Recent Developments”.Subsequently, the Registrant amended its Articles of Incorporation to change its name to TouchIT Technologies, Inc., as disclosed in a Current Report on Form 8-K filed by the Registrant with the Securities and Exchange Commission on May 24, 2010. Unless otherwise specified or required by context, as used in this Quarterly Report on Form 10-Q, the terms “we,” “our,” “us” and the “Company” refer collectively to (i) TouchIT Technologies, Inc., a Nevada corporation (“TouchIT”), (ii) TouchIT Tech KS and TouchIT Ed, both being wholly-owned subsidiaries of TouchIT.In this Quarterly Report on Form 10-Q, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the shares of our common stock, $0.001 par value per share. All financial information presented is for the combined entity TouchIT, which comprises of TouchIT Tech KS and TouchIT Ed. They have not been consolidated and inter-company transactions, although not significant, do exist. CAUTIONARY NOTE ON FORWARD LOOKING STATEMENTS In addition to historical information, this Quarterly Report on Form 10-Q (this “Quarterly Report”) contains “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. The forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in such forward looking statements. Factors that might cause such a difference include, but are not limited to, those discussed in the section entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations.” Readers are cautioned not to place undue reliance on these forward looking statements, which reflect management’s opinions only as of the date thereof. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “projects,” “potential,” “proposed,” “intended” or “continue” or the negative of these terms or other comparable terminology. You should read statements that contain these words carefully, because they discuss our expectations about our future operating results or our future financial condition or state other forward-looking information. Although we believe that the expectations reflected in the forward looking statements are reasonable, we cannot guarantee future results, growth rates, and levels of activity, performance or achievements. There may be events in the future that we are not able to accurately predict or control. All forward-looking statements included in this Quarterly Report are based on information available to us on the date of this Quarterly Report.Except to the extent required by applicable laws or rules, we undertake no obligation to publicly update or revise any forward-looking statement, whether as a result of new information, future events or otherwise. All subsequent written and oral forward-looking statements attributable to us or persons acting on our behalf are expressly qualified in their entirety by the cautionary statements contained throughout this Quarterly Report. PART I - FINANCIAL INFORMATION Item 1.Financial Statements. TOUCHIT TECH KSAND TOUCHIT ED COMBINED BALANCE SHEETS AT SEPTEMBER 30, 2010 & 2, DECEMBER 31, 2009 & 2008 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) 09/30/2010 12/31/2009 09/30/2009 12/31/2008 CURRENT ASSETS Cash and banks Trade receivables Due from related parties Due from shareholders - - Inventories Other current assets Total current assets NON CURRENT ASSETS Property, plant and equipment, net Intangible assets, net - - Other non current assets - Rights, net Total non current assets TOTAL ASSETS CURRENT LIABILITIES Trade payables Due to shareholders Due to related parties Other current liabilities Total current liabilities NON CURRENT LIABILITIES Reserve for retirement pay Share purchase advances - - - Total non current liabilities COMMITMENTS AND CONTINGENCIES SHAREHOLDERS' EQUITY Share capital Retain earnings ) ) ) Net income for the period ) ) ) Total shareholders’ equity ) ) TOTAL LIABILITIES AND SHAREHOLDERS' EQUITY 3 TOUCHIT TECH KSAND TOUCHIT ED COMBINED STATEMENTS OF COMPREHENSIVE INCOME FOR NINE MONTHS ENDED SEPTEMBER 30, 2010 & 2009 & FINANCIAL YEARS ENDED DECEMBER 31 2009 & 2008 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) 01.01.- 09.30.2010 01.01.- 12.31.2009 01.01.- 09.30.2009 01.01.- 12.31.2008 NET SALES COST OF SALES ) Gross profit SELLING EXPENSES ) GENERAL AND ADMINISTRATIVEEXPENSES ) Income from operations ) ) ) OTHER INCOME AND EXPENSES, NET ) ) FINANCIAL INCOME AND EXPENSES , NET ) ) ) Income before taxation and currency translation gain/(loss) TAXATION CHARGE Taxation current Deferred CURRENCY TRANSLATION GAIN/(LOSS) ) Net income for the period ) ) ) OTHER COMPREHENSIVE INCOME Total comprehensive income ) ) ) 4 TOUCHIT TECH KSAND TOUCHIT ED COMBINED STATEMENTS OF CASH FLOW FOR NINE MONTHS ENDED SEPTEMBER 30, 2010 & 2, 2009 & 2008 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) 09/30/2010 12/31/2009 09/30/2009 12/31/2008 CASH FLOWS FROM OPERATINGACTIVITIES Net income ) ) Adjustments to reconcile net income to net cash provided By operating activities: Provision for retirement pay ) Depletion allowance Changes in operating assets and liabilities Trade receivables ) ) ) Due from related parties ) ) Due from shareholders ) ) Inventories ) ) Other current assets ) ) Borrowings ) Trade payables ) ) Due to shareholders ) ) Due to related parties Other current liabilities ) ) Net cash generated from (used for)operating activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES ) Dividends paid ) Net cash (used for) provided fromfinancing activities ) ) Net cash provided from investing activities ) ) NET INCREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT END OF PERIOD 5 INDEPENDENT AUDITORS REPORT To the Board of Directors of Touch IT Technologies Kollektif Sirketi Ronald George Murphy ve Ortaklari Report on the Financial Statements We have reviewed the accompanying financial statements of Touch IT Technologies Kollektif Sirketi Ronald George Murphy ve Ortaklari (“the Company”) which comprise the financial position as of 30 September 2010 and statements of comprehensive income, changes in equity and cash flows for the period then ended, and a summary of significant accounting policies and other explanatory notes. Management Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these financial statements in accordance with Generally Accepted Accounting Principles in the United States of America. This responsibility includes: designing, implementing and maintaining internal control relevant to the preparation and fair presentation of financial statements that are free from material misstatement, whether due to fraud or error; selecting and applying appropriate accounting policies; and making accounting estimates that are reasonable in the circumstances. Scope of Review Our responsibility is to express a conclusion on these financial statements based on our review. We conducted our review in accordance with International Standards on Auditing. These standards require that we comply with ethical requirements and plan and perform the review to obtain reasonable assurance whether the financial statements are free from material misstatement. A review of interim financial information consists of making inquiries, primarily of persons responsible for financial and accounting matters, and applying analytical and other review procedures. A review is substantially less in scope than an audit conducted in accordance with International Standards on Auditing and consequently does not enable us to obtain assurance that we would become aware of all significant matters that might be identified in an audit. Accordingly, we do not express an audit opinion. Conclusion Based on our review, nothing has come to our attention that causes us to believe that the accompanying interim financial information does not give a true and fair view of the financial position of the entity as at 30 September 2010, and of its financial performance and its cash flows for the nine months period then ended in accordance with Accounting Principles Generally Accepted in the United States of America. 6 We would like to draw your attention to the following matters: The accompanying financial statements of the Company have been prepared on a going concern basis. However, in the accompanying financial statements, the Company's current liabilities exceed its current assets by an amount of USD 127,766. Accordingly, the continuity of the Company's operations is dependent on the profitability of future operations and the existence of necessary financial support by shareholders and other creditors. The companies are required to present interim financial information comparative with the balance sheet as of the end of the immediately preceding year and statements of income for the comparable interim periods. However since the comparable interim period has not been reviewed the accompanying income statement as of 30 September 2010 has not been prepared on a comparative basis. Istanbul,5 November 2010 DENGE BAGIMSIZ DENETIM SERBEST MUHASEBECI MALI MUSAVIRLI K A.S. Member of MAZARS Gokhan Almaci Partner 7 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI STATEMENT OF FINANCIAL POSITION AS OF 30 SEPTEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Notes ASSETS Cash and cash equivalents 5 $ $ Trade receivables, net 6 Due from shareholders 7 Inventories, net 8 Other current assets 9 Total current assets Property and equipment, net 10 Intangible assets, net 11 Other non-current assets 12 Total non-current assets Total assets LIABILITIES AND SHAREHOLDERS' EQUITY Short-term bank loans 13 Trade payables 14 Due to shareholders 7 Due to related parties 7 Other current liabilities 15 Total current liabilities Long-term bank loans 13 Employee termination benefits 16 Total long-term liabilities Shareholders' Equity: Share capital 17 Accumulated deficit ) ) Net profit/(loss) for the period ) Total shareholders' equity ) ) Total liabilities and shareholders' equity The accompanying notes form an integral part of these financial statements. 8 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI STATEMENT OF COMPREHENSIVE INCOME AS OF 30 SEPTEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Notes Sales 18 Cost of sales 19 ) Gross profit Marketing, selling and distribution expenses 20 ) General and administrative expenses 21 ) Total operating profit Financial income / (expense), net 23 ) Other income / (expense), net 22 ) Translation loss Profit before provision for taxation Provision for taxation - Current - Deferred Net profit for the period Other comprehensive income Currency translation differences Total comprehensive income for the period The accompanying notes form an integral part of these financial statements. 9 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI STATEMENT OF CASH FLOW AS OF 30 SEPTEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Cash flow from operating activities Net profit for the period Adjustments to reconcile net profit to net cash provided by operating activities: Depreciation Provision for employee termination benefit Net profit adjusted to non-cash items Changes in operating assets and liabilities: Change in trade receivables ) Change in due from shareholders ) Change in inventories ) Change in other current assets ) Change in other non current assets Change in trade payables Change in due to shareholders ) Change in due to related parties Change in other current liabilities ) Net cash used for operating activities Cash flows from investing activities: Purchased of property and equipment and intangibles ) Net cash outflows from investing activities ) Cash flows from financing activities: Increase in short-term borrowings ) Decrease in long-term borrowings ) Cash outflows generated by financing activities ) Net decrease in cash and cash equivalents ) Cash and cash equivalents at the beginning of the year Cash and cash equivalents at the end of the period The accompanying notes form an integral part of these financial statements. 10 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI STATEMENT OF CHANGES IN EQUITY AS OF 30 SEPTEMBER 2 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) Share capital Accumulated deficit Net (loss) /profit for the year/ period Total Shareholders' Equity Opening balance as of 1 January 2009 ) ) ) Transfer to accumulated deficit ) Net loss for the year 2009 ) ) Balances at 31 December 2009 ) ) Transfer to accumulated deficit ) Net profit for the nine months period of 2010 Balances at 30 September 2010 ) The accompanying notes form an integral part of these financial statements. 11 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 30 SEPTEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 1.OPERATIONS OF THE COMPANY: General The Company established as a form of partnership (kollektif Sirket). In Turkey, partnership is the association of two or more people who co-own a business for trading goods under a trade name. The co-owners have unlimited responsibility to their creditors. This form of companies does not have minimum capital requirements. Nature of activities Touch IT Technologies Kollektif Sirketi Ronald George Murphy ve Ortaklari (referred as "Touch IT Technologies ) was established in September 2008. Touch IT Technologies engages primarily in production and trade of technological blackboard runned by infrared system. The Company has an operating license in Trakya, Istanbul free zone area for 15 years which commenced on 9 September 2008. On May 7, 2010, Touch IT Education, Touch IT Technologies and their stockholders ("Touch IT Turkey ) entered into a Share Exchange Agreement with Hotel Management Systems, Inc ("Hotel Management ), a Nevada corporation. Pursuant to the terms of the Share Exchange Agreement, Hotel Management issued a total of 48,330,000 shares of their common stock, par value USD 0.001 per share (the "Common Stock ), to the shareholders of Touch IT Technology and Touch IT Education in exchange for the transfer of 100% of the shares of TouchIT Tech and Touch IT Education to Hotel Management. This exchange transaction resulted in Touch IT Technologies and Touch IT Education becoming Hotel Management. The wholly-owned subsidiaries and the stockholders of Touch IT Turkey own approximately 78.93% of the Hotel Management's issued and outstanding stock, prior to any financing. Simultaneously with the closing of the Share Exchange Agreement, on May 7, 2010, Hotel Management entered into a Subscription Agreement (the "Subscription Agreement) with investors for the sale of shares up to the value of USD 1,500,000 (the "Purchase Price ). As a result, USD 750,000 of the Purchase Price has been recognized in Touch IT Education's balance sheet as a future obligation to one of the investors. No changes in the shareholder structure of Touch IT Turkey have been made since the formal registration has not yet been completed. Average number of employees of the Company as of 30 September 2010 is xx while it was 6 as at December 31, 2009. 2.IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS In January 2010, the FASB issued an amendment to ASC 820, "Fair Value Measurements and Disclosure , to require reporting entities to separately disclose the amounts and business rationale for significant transfers in and out of Level 1 and Level 2 fair value measurements and separately present information regarding purchase, sale, issuance, and settlement of Level 3 fair value measures on a gross basis. This standard is effective for interim and annual reporting periods beginning after 15 December 2009 with the exception of disclosures regarding the purchase, sale, issuance, and settlement of Level 3 fair value measures which are effective for fiscal years beginning after 15 December 2010, its adoption will not have a material impact on the Company's financial statements. 12 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 30 SEPTEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 3.BASIS OF PRESENTATION The Company maintains its books of account and prepares its statutory financial statements in accordance with accounting principles in the Turkish Commercial Code and tax legislation and the uniform chart of accounts issued by the Ministry of Finance. The accompanying US Dollar financial statements are based on the statutory records which are obtained under the historical cost convention, with adjustments and reclassifications, for the purpose of fair presentation in accordance with Generally Accepted Accounting Principles in the United States of America (US GAAP). The Company's fiscal year ends on December 31. 13 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 30 SEPTEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 4.SIGNIFICANT ACCOUNTING POLICIES Cash and cash equivalents Cash equivalents consist of highly liquid investments, which are readily convertible into cash, with original maturities of three months or less. Revenue recognition The company recognizes revenue when there is persuasive evidence of an arrangement, delivery has occurred or services are rendered, the sales price is determinable, and collectability is reasonably assured. Revenue typically is recognized at time of shipment. Sales are recorded net of discounts, rebates and returns. Inventories Inventories are stated at the lower of cost or market. Costs, including an appropriate portion of fixed and variable overhead expenses, are assigned to inventories held by the method most appropriate to the particular class of inventory being valued on the weighted average basis. Related parties Parties are considered to be related if one party has the ability to control the other party or exercise significant influence over the other party in making the financial and operating decisions. For the purpose of these financial statements shareholders are referred to as related parties. Related parties also included individuals that are principle owners, management and members of the Company's Board of Directors and their families. Property, plant and equipment Property, plant and equipment are stated at cost. Depreciation is computed on the straight-line method over the estimated useful lives of the assets. Assets are reviewed for impairment whenever changes in circumstances or events may indicate that the carrying amounts are not recoverable. If the fair value is less than the carrying amount of the asset, a loss is recognized for the difference. The ranges of estimated useful lives are as follows: Machinery and equipments 2-6 years Motor vehicles 4 years Furniture, fixtures and office equipments 4-5 years Intangible assets Intangible assets and related amortization: Intangible fixed assets are carried at cost and are depreciated by using straight-line method over three years. 14 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 30 SEPTEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 4. SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Borrowing costs The historical cost of acquiring an asset includes the costs necessarily incurred to bring it to the condition and location necessary for its intended use. If an asset requires a period of time in which to carry out the activities necessary to bring it to that condition and location, the interestcost incurred during that period as a result of expenditures for the asset is a part of the historical cost of acquiring the asset. All other borrowing costs are recognized in profit or loss in the period in which they are incurred. Taxation Partnerships (kollektif sirket) are incorporated body according to Turkish Commercial Code; however, partnerships are not recognized as an incorporated body by income tax act. This fact results in paying individual income tax by partnerships, instead of being subject to corporate income tax. Moreover, services rendered by the Company in free zone area is excluded from paying both value added tax and individual income tax. The Company has Operating License for the exemption of income tax which has been taken from Undersecretariat of The Prime Ministry for Foreign Trade, numbered TRY-469, dated on 9 September 2008 and period of validation is 15 years. Foreign currency transactions The Company's functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated, using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate income and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Following period rates are applicable as of 30 September 2010 and 31 December 2009: USD EURO GBP Average USD Comprehensive income In September 1997, the Financial Accounting Standard Board issued SFAS No. 130, "Reporting Comprehensive Income . SFAS 130 is effective for years beginning after 15 September 1997. This statement provides reporting standards of comprehensive income and its components and requires that all components of comprehensive income be reported in the financial statements in the period in which they are recognized. The Company has adopted the provisions of SFAS No. 130 in its financial statements and adoption of this statement did not have any effect. 15 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 30 SEPTEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 4.SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Financial instruments Pursuant to ASC 820, "Fair Value Measurements and Disclosures , and ASC 825, "FinancialInstruments , an entity is required to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument's categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 820 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets orliabilities. Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The Company's financial instruments consist principally of cash, trade receivables and payables, borrowings and amount due to related parties. Pursuant to ASC 820, the fair value of cash is determined based on "Level 1 inputs, which consist of quoted prices in active markets for identical assets. It is assumed that carrying amounts of financial instruments approximate their current fair values in line with their short term nature. 5.CASH AND CASH EQUIVALENTS As of 30 September 2010 and 31 December 2009 cash and cash equivalents comprised of the followings: Cash in hand Banks 34,808 3,326 9,621 43,020 Total 16 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 30 SEPTEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 6. TRADE RECEIVABLES As of 30 September 2010 and 31 December 2009 trade receivables comprised of followings: Trade receivables Total 7. RELATED PARTY TRANSACTIONS Due from shareholders has been presented as follows: Due from shareholders Recep Tanisman Total Due to related parties and shareholders has been presented as follows: Due to related parties Emko Emaye ve Yazi Tahtalari ve Egitim Gerecleri A.S. Touch IT Educations Technologies Di . Tic. Koll. Sirketi Kamron Inc 534,177 536,366 570,532 25,529 Total Due to shareholders Ali Riza Tanisman Andrew Brabin Stuart Recep Tanisman 23,731 12,809 22,657 Total 17 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 30 SEPTEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 7. RELATED PARTY TRANSACTIONS (CONTINUED) In the course of conducting its business, the Company conducted various business transactions with related parties on commercial terms Major purchases from related parties have been presented as follows: Major purchases from related parties Trade goods Emko Emaye ve Yazi Tahtalari ve Egitim Gerecleri A.S. Touch IT Educations Technologies Dis. Tic. Koll.Sirketi Total Services provided Kamron Inc. Emko Emaye ve Yazi Tahtalari ve Egitim Gerecleri A.S. Total Major sales to related parties have been presented as follows: Touch IT Educations Technologies Dis. Tic. Koll.Sirketi Emko Emaye ve Yazi Tahtalari ve Egitim Gerecleri A.S. 8. INVENTORIES: As of 30 September 2010 and 31 December 2009 inventories comprised of the followings: Raw material and supplies Finished goods Advances given for purchases Other inventories Total The insurance on the inventories as of 30 September 2010 and 31 December 2009 is USD 600,000. 18 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 30 SEPTEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 9. OTHER CURRENT ASSETS: As of 30 September 2010 and 31 December 2009 other receivables and assets comprised of the followings: Prepaid Expenses Deposits and Guarantees given 3,925 Total 10. PROPERTY, PLANT AND EQUIPMENT, NET The movement of property, plant and equipment, net as of 30 September 2010 and 31 December 2009 is as follows; 1 January Additions 31 December Additions 30 September Cost Machinery and equipment Vehicles Furniture and fixtures 12,522 16,933 3,655 29,455 5,139 29,455 Total Depreciation Machinery and equipment Vehicles Furniture and fixtures 171 522 6,306 1,194 6,828 867 4,254 2,061 11,082 Total Net book value The insurance on property, plant and equipment as of 30 September 2010 and 31 December 2009 is USD 10,000. 19 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 30 SEPTEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 11.INTANGIBLE ASSETS, NET The movement of intangible assets, net as of 30 September 2010 and 31 December 2009 is as follows; 31 December Additions 30 September Cost Rights Other tangible assets 10,774 10,774 Total Depreciation Rights Other tangible assets 1,496 1,496 Total Net book value 12.OTHER NON CURRENT ASSETS: As of 30 September 2010 and 31 December 2009 non-current assets comprised of the prepaid expenses of USD 1,116 and USD 3,725 respectively. 20 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 30 SEPTEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 13. BANK LOANS As of 30 September 2010 and 31 December 2009 bank loans comprised the followings: Short term borrowings TRY bank loans Sub total Lone term borrowings TRY bank loans Sub total Total Analysis of bank loans' repayments is as follows: Within one year Between one to two years 5,471 11,282 2,321 Total Bank Loans arise from purchases of two motor vehicles. 14. TRADE PAYABLES As of 30 September 2010 and 31 December 2009, trade payables comprised the followings: Suppliers Other trade payables 65,831 Total 21 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 30 SEPTEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 15.OTHER CURRENT LIABILITIES As of 30 September 2010 and 31 December 2009 other current liabilities comprised the followings: Social security withholdings payable Accrued expenses Advances received Other liabilities Total 16. RESERVE FOR EMPLOYMENT TERMINATION BENEFITS The principal assumption is that the maximum liability for each year of service will increase parallel with inflation. Thus, the discount rate applied represents the expected real rate after adjusting for the anticipated effects of future inflation. Consequently, in the accompanying financial statements as at 30 September 2010, the provision has been calculated by estimating the present value of the future probable obligation of the Company arising from the retirement of the employees. The anticipated rate of forfeitures is considered. As the maximum liability is revised semi annually, the maximum amount of TRY 2,517 effective from 1 July 2010 has been taken into consideration in calculation of provision from employment termination benefits (2009: TRY 2,365). 22 TOUCH IT TECHNOLOGIES KOLLEKTIF SIRKETI RONALD GEORGE MURPHY VE ORTAKLARI NOTES TO FINANCIAL STATEMENTS AS OF 30 SEPTEMBER 2010 (All amounts are expressed in US Dollars (USD) in full, unless otherwise indicated) 17.SHARE CAPITAL The shareholders and their participation percentages as of 30 September 2010 and 31 December 2009 are as follows: Shareholding Shareholding Amount % Amount % Ali Riza Tam man 3
